DETAILED ACTION
Claims 1-20 are pending and examined.
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority claiming a national stage entry of PCT/AU2018/000185 filed 03/23/2020 with International Filing Date: 09/24/2018 and claiming foreign priority to 2017903871 , filed 09/22/2017 at the Australian Patent Office.  
Drawing
The drawings are objected to because pair of lines 22 and 24; and pair of lines 17 and 24 are crossing each other within the pair of lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objection
Claims 2-18 are objected to because of the following informalities:  “A usage recordal system…” should be “The usage recordal system…”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “… the towed recreation vehicle” should be “… the towed .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “… the towing vehicle…” should be ““… a towing vehicle…”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “the towed recreation vehicle”, “the towed vehicle”, and “the caravan” seem to refer the same vehicle.  Applicant is requested to be consistent in their terminology.  Appropriate correction is required.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a 
Claims 1-18, and 20 are rejected under 35 U.S.C. 101.  Independent claims 1 and 20 are rejected under 35 USC §101 because the claimed invention is directed to a machine, which is a statutory category of invention (Step 1: Yes).   
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a usage recordal system for a towed vehicle for generating data representative of distance travelled by the towed vehicle, collecting data representative of road surface quality, combining the data, applying the data as recited in independent claims 1 and 20.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by the controller does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the combining the data and applying the combined data steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that control for evacuation travelling when the consciousness level of the driver is low is well known.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected because claim 17 fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
Claim 17 is rejected because “other relevant driving condition” is unclear and indefinite.  It is not clear what are considered relevant to driving condition.  For interpretation purpose, “other relevant driving condition” are other driving condition.  Appropriate correction is needed.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 15-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1).  
As to claim 1, Huntzicker teaches a usage recordal system for a towed vehicle (Fig. 1 and related text, towed vehicle 10) comprising:
a distance measurement sensor for measuring data representative of distance travelled by the towed vehicle (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
Huntzicker does not specifically teach:
a road surface quality sensor for measuring data representative of road surface quality for the measured distance travelled by the towed vehicle; and
a processor for receiving the data representative of distance travelled by the towed vehicle and the data representative of road surface quality for the measured distance travelled by the towed vehicle and for combining said data to provide data indicative of the distance travelled by the towed vehicle over a variety of road surface conditions.
However, Dantu teaches: 
a road surface quality sensor for measuring data representative of road surface quality for the measured distance travelled by the towed vehicle (“A bad road 
a processor for receiving the data representative of distance travelled by the towed vehicle and the data representative of road surface quality for the measured distance travelled by the towed vehicle and for combining said data to provide data indicative of the distance travelled by the towed vehicle over a variety of road surface conditions (Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker to include a road surface quality sensor for measuring data representative of road surface quality for the measured distance travelled by the towed vehicle; and
a processor for receiving the data representative of distance travelled by the towed vehicle and the data representative of road surface quality for the measured distance travelled by the towed vehicle and for combining said data to provide data indicative of the distance travelled by the towed vehicle over a variety of road surface conditions as taught by Dantu to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 2, Huntzicker modified by Dantu teaches the usage recordal system wherein the processor is able to determine service intervals for performing maintenance services on the towed vehicle based on the distance travelled by the towed vehicle over 
As to claim 3, Huntzicker modified by Dantu teaches the usage recordal system wherein the service intervals are determined based on the distance travelled by the towed vehicle and the road surface quality of the distance travelled (Dantu: “The usage of these roads is based on the area, thus determining the quality of the road while the frequency of the maintenance also differs.”, ¶40, 33-35).
As to claim 4, Huntzicker modified by Dantu teaches the usage recordal system wherein the processor further comprises a positioning system that generates positioning data of the distance travelled by the towed vehicle and the location of the road surface quality of the distance travelled (Dantu: “The usage of these roads is based on the area, thus determining the quality of the road while the frequency of the maintenance also differs.”, ¶40, “using “GPS coordinates”, ¶33-35, 8).
As to claim 15, Huntzicker modified by Dantu teaches the usage recordal system wherein the processor is connectable to a cloud computer network for transferring the combined data thereto for distribution or analytical review (Huntzicker: ¶20; Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 16, Huntzicker modified by Dantu teaches the usage recordal system wherein the processor is connectable to the towing vehicle to transfer the combined data to a driver thereof to alert said driver of detected towing conditions (Huntzicker: 
As to claim 17, Huntzicker modified by Dantu teaches the usage recordal system wherein the detected towing conditions include change in load conditions, excessive vibrations in towing vehicle and other relevant driving conditions (Huntzicker: Fig. 1; Dantu: ¶41-42; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to claim 18, Huntzicker modified by Dantu teaches the usage recordal system wherein the processor is connectable to the towing vehicle via a mobile transmitting device to wirelessly transmit said data for presentation to the driver of the towing vehicle (Huntzicker: “the user interface 204 may be part of a navigation system of the towing vehicle 14 of FIG. 1 or may be part of an infotainment system of the towing vehicle 14 of FIG. 1”, ¶19-20).
As to claim 20, Huntzicker teaches a method of collecting and displaying usage data for a towed recreational vehicle (Fig. 1 and related text, towed vehicle 10), comprising the steps of:
generating data representative of distance travelled by the towed vehicle (“The control module 22 can derive a variety of values based on the received signals, such as an odometer value based on a calculated distance derived from the velocity sensor 50”, ¶15);
supplying the combined data to one or more system users to provide information as to the usage of the towed vehicle and/or the road surface quality (“The 
Huntzicker does not specifically teach:
collecting data representative of road surface quality for the distance travelled by the towed vehicle. 
combining the data representative of the distance travelled by the towed vehicle with data representative of road surface quality for the distance travelled by the towed vehicle in real time to provide data indicative of the distance travelled by the caravan in a variety of road surface conditions.
However, Dantu teaches: 
collecting data representative of road surface quality for the distance travelled by the towed vehicle (“A bad road can also increase the chance of an accident. Road conditions can be analyzed using a motion sensor such as an accelerometer that is capable of detecting subtle and extreme vibrations experienced inside the vehicle while it is in motion. These vibrations can be in the form of jerks or bumps created by a rugged surface that is present on many of the roads seen today”, ¶54); and
combining the data representative of the distance travelled by the towed vehicle with data representative of road surface quality for the distance travelled by the towed vehicle in real time to provide data indicative of the distance travelled by the caravan in a variety of road surface conditions (Dantu: integration of data collected from accelerometer for a road surface irregularities and distance data over a road to produce a map, ¶33-35).   
. 
Claims 5-6 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1), further in view of Guyette et al, US 2016/0366815 (A1).  
As to claim 5, Huntzicker modified by Dantu does not specifically teach:
wherein the positioning system comprises a GNSS receiver that generates autonomous geo-spatial positioning data of the towed vehicle through multiple satellite systems.
However, Guyette teaches a GNSS receiver for positioning information through a satellite count of less than 5 (Guyette: claims 1 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker modified by Dantu to include the positioning system comprises a GNSS receiver that generates autonomous geo-spatial positioning data of the towed vehicle through multiple satellite systems as taught by Guyette to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 6, Huntzicker modified by Dantu and Guyette teaches the usage recordal system wherein the GNSS receiver also further generates distance and speed data of the towed vehicle (Guyette: ¶3).
Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1), further in view of Kyrtsos, US 6011827 (A).  
As to claim 7, Huntzicker modified by Dantu does not specifically teach:
wherein the distance measurement sensor comprises a wheel rotation sensor mounted to at least one of the wheels of the towed vehicle for measuring partial or full wheel rotation.
However, Kyrtsos teaches a signal generating device installed in a wheel hub to measure measuring partial or full wheel rotation (Kyrtsos: C3L2-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker modified by Dantu to include the distance measurement sensor comprises a wheel rotation sensor mounted to at least one of the wheels of the towed vehicle for measuring partial or full wheel rotation as taught by Kyrtsos to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 8.
Claims 9-10 are rejected under 35 U.S.C. §103 as being unpatentable over Huntzicker US 2014/0324248 (A1) in view of Dantu, US 2012/0053805 (A1), further in view of Bobye et al., US 2017/0307378 (A1).  
As to claim 9, Huntzicker modified by Dantu does not specifically teach:
wherein the road surface quality sensor comprises at least one accelerometer mounted to a body of the towed vehicle to measure axial movement of the chassis with respect to the road surface.
However, Bobye teaches a set of two accelerators are arranged in a vehicle to measure x, y, z axes movement of the vehicle along a path (Bobye: Fig. 2; ¶9-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the telematics of towed vehicle as taught by Huntzicker modified by Dantu to include at least one accelerometer mounted to a body of the towed vehicle to measure axial movement of the chassis with respect to the road surface as taught by Bobye to improve towing configuration (Huntzicker: ¶2-5). 
As to claim 10, Huntzicker modified by Dantu and Bobye teaches the usage recordal system wherein the at least one accelerometer is mounted to a chassis of the towed vehicle to measure axial movement of the chassis with respect to the road surface (Bobye: Fig. 2; ¶9-11).
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUEN WONG/Primary Examiner, Art Unit 3667